Citation Nr: 0925437	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-30 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression and anxiety.

3.  Entitlement to an initial evaluation in excess of 20 
percent for postoperative left shoulder bursitis and 
tendinopathy.

4.  Entitlement to service connection for a bilateral hip 
disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
back disorder.

7.  Entitlement to an initial evaluation in excess of 20 
percent for arthritis of the right knee, left knee, right 
shoulder, and right ankle, prior to February 22, 2007.

8.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disorder, beginning February 22, 2007.

9.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disorder, beginning February 22, 2007.

10.  Entitlement to an evaluation in excess of 10 percent for 
a right shoulder disorder, beginning February 22, 2007.

11.  Entitlement to an evaluation in excess of 20 percent for 
a right ankle disorder, beginning February 22, 2007.

12.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

13.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis, prior to July 13, 2007.

14.  Whether the reduction of the rating of the veteran's 
sinusitis from 10 percent to noncompensable, effective July 
13, 2007, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979, and from January 2003 to June 2004.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Roanoke, Virginia (RO).

With the exception of the issues of entitlement to service 
connection for an acquired psychiatric disorder, and 
entitlement to an initial evaluation in excess of 20 percent 
for postoperative left shoulder bursitis and tendinopathy, 
the appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's service treatment records show no evidence 
of psychiatric symptoms or a diagnosed psychiatric disorder 
during his first period of service; subjective reports of 
anxiety were reported during a December 2003 routine medical 
examination.

2.  Current diagnoses of depressive disorder and generalized 
anxiety disorder are of record.

3.  There is competent evidence showing continuity of 
acquired psychiatric disorder symptomatology from the 
veteran's second period of active service through the 
postservice period.

4.  The veteran's postoperative left shoulder bursitis and 
tendinopathy is manifested by flexion to 160 degrees from 
side, abduction to 80 degrees from side, and extension to 30 
degrees from side.




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include depression 
and anxiety, was incurred in military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  The criteria for an initial evaluation in excess of 20 
percent for postoperative left shoulder bursitis and 
tendinopathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection 
for an acquired psychiatric disorder, and for an increased 
initial evaluation for a left shoulder disorder, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in February 
2005 satisfied the duty to notify provisions with respect to 
the claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in an August 2006 letter.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 476 (2006).  

Additionally, with respect to the veteran's claim for an 
increased initial evaluation for his left shoulder disorder, 
the veteran's underlying claim for service connection was 
granted in a December 2005 rating decision.  Although the 
veteran was not formally notified of the pertinent criteria 
prior to adjudication of his claim for increase in the June 
2006 statement of the case, or the October 2007 or April 2008 
rating decisions, he was notified by letters dated in June 
2008 and October 2008 that to substantiate a claim, he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect of that worsening on his employment 
and daily life.  Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  To that end, these letters contained the criteria 
with respect to the Diagnostic Code under which his left 
shoulder disorder was rated.  Thus, the veteran had both 
actual knowledge of what the evidence must show to 
substantiate his claim for increase, and a reasonable person 
would have been able to deduce, from these letters containing 
the pertinent criteria, what was required for a higher 
evaluation.  Id.

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Review of 
the record does not reflect that the RO sought the veteran's 
Social Security Administration (SSA) records; however, the 
veteran has not alleged that he is unable to work due to one 
or more of his service-connected disorders, or as a result of 
any disorder for which he currently claims service 
connection; moreover, there is no evidence that he has 
applied for or has been granted SSA disability benefits.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining SSA records has been met.  38 C.F.R. 
§ 3.159 (c) (2).  The veteran was afforded VA general medical 
and mental disorder examinations in March 2005, and fee-based 
examinations in February 2005, June 2007, and October 2008; 
the veteran has not indicated that he found any of these 
examinations to be inadequate.  38 C.F.R. § 3.159(c) (4); 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service Connection Claim

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In this case, the veteran asserts that he has an acquired 
psychiatric disorder as a result of inservice incidents 
beginning in March 2003, during his second period of active 
service.  Specifically, the veteran indicated that at the 
beginning of his second period of active service, he was 
given a limited profile due to non-psychiatric medical 
conditions.  In March 2003, the veteran alleges, he was 
threatened and harassed by his commanding officer, both 
because he failed to report to attend and/or teach a class on 
mines, and because he was unable to complete some physical 
tasks required of the members of his unit (notwithstanding 
his limited physical profile).  The veteran's experience of 
these events and the ensuing retention/promotion controversy 
is well-documented in his service personnel records, to 
include the veteran's December 2003 narrative of the 
situation and letters of inquiry from the veteran's United 
States Senator.  As a result, he alleges that he began to 
experience anxiety, which continued through his service 
separation and postservice period.  Moreover, he stated that 
he attempted to "deal with it" during active service, but 
once he was released from active duty, his wife encouraged 
him to seek treatment because it was beginning to affect both 
his personal and occupational relationships.  

During a December 2003 routine inservice examination, the 
veteran stated that he experienced anxiety in March 2003 and 
April 2003 in conjunction with the events described above.  
No service separation examination for the second period of 
service is of record.  After service separation in June 2004, 
the veteran reported to the September 2004 fee-based examiner 
that he had depressed feelings and anxiety, and was seeking 
medical help for same.  Similarly, a December 2004 private 
treatment record noted that the veteran was being treated for 
depression and anxiety, and was prescribed Zoloft.  

At the March 2005 VA mental disorders examination, the 
veteran reported that his psychiatric symptoms began in March 
2003 after being accused of intentionally not reporting for a 
class he was to teach, even though he was actually at a 
medical appointment that day.  He alleged that his commanding 
officers threatened to charge him with an Article 15 offense 
so he would lose his retirement; this type of accusatory and 
harassing behaviors continued for some time.  The veteran 
stated that when his anxiety began, he tried to "handle it" 
on his own, but within months of service separation, his wife 
encouraged him to seek professional help.  Based on the 
veteran's reported symptoms, to include sleep impairment, 
difficulty with relationships (especially those involving 
authority figures), and panic attacks or other periods of 
extreme nervousness and fear, the VA examiner diagnosed major 
depressive disorder.  Concluding that the veteran's 
symptomatology met the pertinent criteria for the diagnosed 
condition, the VA examiner stated that there was more than 
sufficient evidence of past and current clinical findings to 
support such a diagnosis.  Moreover, it was noted that in 
terms of social and occupational functioning, the veteran had 
decreased efficiency, decreased productivity, decreased 
reliability, decreased ability to perform work tasks, and 
impaired social and occupational relationships, each of which 
was at least moderate in severity.

Later private treatment records, dated from September 2005 
through March 2007, note that the veteran had been in 
continuous treatment for depression and anxiety, and 
prescribed Zoloft, an anti-depressant, since 2004.  VA 
outpatient treatment records dated in April 2008 and May 2008 
indicate that the veteran continued to experience depression 
and panic attacks as a result of continued ruminating over 
the inservice events discussed above; these problems had 
carried over into his personal life since separating from 
active service in 2004.

For the reasons discussed above, the Board finds that the 
statements of the veteran and his wife, with respect to the 
history of his condition, are credible to establish 
continuity of symptomatology during service and into the 
postservice period.  The veteran's statements are consistent 
and appear to be focused on the single series of events 
beginning in early 2003.  While neither he nor his wife have 
the medical training required to make a diagnosis of any 
acquired psychiatric disorder, each of them have made lay 
observations of symptomatology which have occurred during the 
period from onset in 2003, through his separation from 
service in 2004, and into the postservice period.  Indeed, 
the Court of Appeals for Veterans Claims has held that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303, 305 
(2007).  In that regard, although the veteran and his wife 
may not have been able to diagnose his acquired psychiatric 
disorder within the parameters of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, each of them were able to identify the veteran's 
continued feelings of depression, anger, and anxiety.  See 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

These lay observations document the continuity of the same 
symptomatology on which the March 2005 diagnosis of 
depressive disorder was based.  As noted above, the veteran's 
statements are credible evidence of his symptomatology, and 
there is no evidence in the record, to include other 
psychiatric evaluations, to contradict his assertions.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
Accordingly, the Board also finds that this diagnosis, in 
conjunction with continuity of symptomatology through the 
relatively short period after service before which the 
acquired psychiatric disorder was diagnosed, is adequate 
evidence of a nexus between the currently diagnosed acquired 
psychiatric disorder and the veteran's second period of 
military service.  Accordingly, service connection for an 
acquired psychiatric disorder is warranted.

Increased Evaluation Claim

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008); see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id.  In all claims for increase, VA 
has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for postoperative left shoulder bursitis 
and tendinopathy was granted by a December 2005 rating 
decision, and a 10 percent disabling evaluation assigned 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5201-5019, effective June 29, 2004.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201-5019 (2008).  By an October 2007 rating 
decision, the evaluation was increased to 20 percent, 
effective February 22, 2007.  Finally, by an April 2008 
rating decision, the 20 percent evaluation was made effective 
June 29, 2004, and recharacterized solely under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2009).  In this case, 
the March 2005 VA general medical examination report noted 
that the veteran is ambidextrous, in the sense that he writes 
and eats with his left hand, but does all other activity with 
his right hand and arm.  However, although service connection 
is currently in effect for disorders of each the right and 
left shoulders, the record reflects that the veteran's right 
shoulder disorder is more severely injured than the left 
shoulder; indeed, the veteran's service treatment records 
reflect that he incurred a right shoulder disorder in 
service, and the left shoulder disorder only developed 
secondary to the right shoulder disorder.  Thus, the Board 
finds that the veteran's left arm is the minor arm for the 
purposes of 38 C.F.R. § 4.71a, Diagnostic Code 5201.  See 
also id.  

To that end, Diagnostic Code 5201 provides for a 20 percent 
evaluation when motion of either arm is limited to shoulder 
level (90 degrees).  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
A 30 percent evaluation for the major arm, or a 20 percent 
evaluation for the minor arm, is assigned for limitation of 
major arm motion midway between side and shoulder level 
(between 45 and 90 degrees).  Id.  The maximum 40 percent 
evaluation for the major arm, or maximum 30 percent 
evaluation for the minor arm, is warranted when motion of the 
major arm is limited to 25 degrees from the side.  Id.  In 
determining whether the veteran had limitation of motion to 
shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2008).  

Accordingly, to merit an initial evaluation in excess of 20 
percent for the veteran's left (minor) arm and shoulder under 
Diagnostic Code 5201, motion must be limited to 25 degrees 
from the side or less.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Based on a thorough review of the record, the evidence 
does not support such a higher initial evaluation.  At the 
February 2005 fee-based examination, flexion and abduction of 
the left shoulder were to 175 degrees, and external and 
internal rotation was to 80 degrees.  During the March 2005 
VA general medical examination, flexion and abduction of the 
left shoulder were to 180 degrees, and extension was to 30 
degrees.  At the June 2007 fee-based examination, flexion of 
the left shoulder was to 160 degrees, while abduction was to 
80 degrees.  During the October 2008 fee-based examination, 
flexion and abduction of the left shoulder was to 180 
degrees, and external and internal rotation were to 90 
degrees.  As there is no evidence that any part of the minor 
arm range of motion was limited to 25 degrees or less, an 
initial evaluation in excess of 20 percent for the veteran's 
left shoulder disorder is not warranted.

Alternative diagnostic codes pertaining to the shoulder and 
arm have been considered.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, as the evidence of record does not 
demonstrate anklyosis of the scapulohumeral articulation, 
other impairment of the humerus, or impairment of the 
clavicle or scapula, Diagnostic Codes 5200, 5202, and 5203 
are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202, 5203 (2008).  

Moreover, the June 2007 and October 2008 fee-based 
examinations noted that the veteran had a postoperative left 
shoulder scar.  On this basis, entitlement to a separate 
evaluation for that scar has been considered.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (holding that separate 
evaluations are warranted where the symptomatology under 
various diagnostic codes is not duplicative or overlapping).  
However, a separate evaluation is not warranted.  The 
veteran's scar is not located on the head, face, or neck, and 
there is no evidence that it causes limitation of function of 
the left shoulder or arm.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7805 (2008).  It is a superficial scar, but there 
is no evidence that it is unstable, or painful on 
examination; both the June 2007 and October 2008 fee-based 
examiners noted that the scar, specifically, was not tender 
to palpation, even though the June 2007 examiner noted that 
the anterior aspect of the shoulder in general was tender.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2008).  
The June 2007 examination report noted that the scar measured 
7 centimeters long by 3 millimeters wide, and the October 
2008 examination report found that the scar measured 6 
centimeters long by 2 millimeters wide.  Because the scar 
measures 6 square inches or less, a separate evaluation on 
the basis of area is not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801, 7802 (2008).  For these reasons, the 
criteria for the minimum compensable evaluation are not met, 
and separate evaluation for the veteran's postoperative left 
shoulder scar is not warranted.  

The impact of functional loss, weakened movement, excess 
fatigability, incoordination, and pain, has also been 
considered.  See 38 C.F.R. §§ 4.40, 4.45 (2008); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  During his VA 
examinations, the veteran reported pain, stiffness, and 
weakness.  Moreover, the June 2007 fee-based examination 
noted that based on pain that resulted from repetitive 
motion, flexion and abduction of the left shoulder were 
reduced by 10 degrees.  However, this would result in flexion 
being to 150 degrees, and abduction being to 70 degrees, 
which does not merit an evaluation higher than the 20 percent 
rating assigned.  Moreover, the February 2005 fee-based 
examination noted that the veteran's left shoulder range of 
motion was affected by pain at the end points, but did not 
specify a degree to which it was affected; the March 2005 VA 
general medical examination and October 2008 fee-based 
examination reports indicated that there was no change in the 
range of motion of the left shoulder after repetitive motion.  
Additionally, there were no objective findings on examination 
that any weakness, excess fatigue, incoordination, or lack of 
endurance resulted from repetitive use.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  The veteran's lay 
statements as to his symptomatology, specifically weakness, 
instability, lack of endurance, fatigue, and stiffness, have 
been considered.  However, the objective medical evidence 
does not reflect that he experiences functional loss which is 
not already contemplated in the currently assigned rating.  
Accordingly, an evaluation in excess of 20 percent, based on 
functional impairment, is not for assignment.  Id.

Evaluating a disability using either the corresponding or 
analogous diagnostic codes contained in the Schedule is 
generally sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, a task performed either by the RO 
or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 
(2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical").

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria 
found in the Schedule for that disability.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the 
veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the Schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. 
Reg. 66749 (1996) (when service-connected disability affects 
employment "in ways not contemplated by the rating 
schedule[,]" § 3.321(b) (1) is applicable).

The Board finds that the veteran's disability picture is not 
so unusual or exceptional in nature as to render inadequate 
the ratings assigned for the veteran's left shoulder 
disorder, evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5201, the criteria of which is found by the Board to 
specifically contemplate the level of occupational and social 
impairment caused by this disability.  Id.  As noted above, 
the veteran's left shoulder disorder is primarily manifested 
by left shoulder pain and limited motion, but not to a degree 
as to warrant the next highest schedular evaluation.  Four 
different occasions of objective range of motion testing only 
once showed additional limitation of motion, and even then it 
did not reach the severity to warrant a higher evaluation on 
that basis.  The veteran has indicated that his left shoulder 
symptomatology did interfere with driving and his employment-
related custodial tasks, but he has not asserted that such 
interference is beyond that for which he is currently 
compensated by the assigned rating.  Thus, when comparing 
this disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the veteran's symptoms are 
congruent with the disability picture represented by the 
assigned rating, as they reasonably describe the veteran's 
disability level and symptomatology for the entire rating 
period in question.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201; see also Hart, 21 Vet. App. at 510.

Thus, based on the evidence of record, the Board finds that 
the veteran's disability picture, based on his left shoulder 
disorder, cannot be characterized as an exceptional case, so 
as to render the schedular evaluations inadequate.  The 
threshold determination for a referral for extraschedular 
consideration was not met and, consequently, the Board finds 
that the veteran is not entitled to referral for an 
extraschedular rating.  Thun, 22 Vet. App. at 115.

Because the evidence of record does not reflect that the 
veteran's left shoulder range of motion is limited to less 
than 80 degrees from side on standard range of motion 
testing, more than 70 degrees from side after repetitive 
motion, and is not manifested by functional loss not already 
contemplated by the currently assigned evaluation, the 
preponderance of the evidence is against the veteran's claim 
for an increased initial evaluation.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
granted, subject to the applicable regulations concerning the 
payment of monetary benefits.

An initial evaluation in excess of 20 percent for a left 
shoulder disorder is denied.


REMAND

In this case, the veteran claims entitlement to service 
connection for hypertension on the basis that the claimed 
condition was aggravated by his second period of active 
service, from 2003 to 2004.  The record does not reflect, and 
the veteran does not assert, that he had hypertension during 
his first period of active service or in the interim period 
during which he served in the National Guard.  To that end, 
blood pressure readings were noted to be 98/60 millimeters of 
mercury (mm/hg) on active duty separation in October 1979; 
110/60 mm/hg and 128/76 mm/hg during National Guard periodic 
physical examinations; and ranging between 113/73 mm/hg and 
134/68 mm/hg during National Guard outpatient treatment 
records dated through 1994.  Later records show readings of 
110/60 mm/hg in April 1997, 140/80 mm/hg in December 1998, 
130/90 mm/hg in March 2001 and 140/98 mm/hg in August 2001.  
For VA purposes, hypertension means that diastolic blood 
pressure is predominantly 90 millimeters or greater, and/or 
systolic blood pressure is predominantly 160 millimeters or 
greater.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) 
(2008).

Service treatment records dated during the veteran's second 
period of active duty, from January 2003 to June 2004, range 
from a low of 131/68 mm/hg in September 2003, to a high of 
164/73 mm/hg in June 2003.  The remaining values, dated from 
February 2003 through January 2004, show a minimum systolic 
reading of 140 millimeters, and a maximum diastolic rating of 
89 millimeters.  However, objective evidence of a formal 
diagnosis of hypertension is not of record until February 
2007, at which point the evidence also reflects that the 
veteran was being treated with lisinopril, a high blood 
pressure medication.  The most recent readings, taken during 
the June 2007 fee-based examination, reflected blood pressure 
readings of 156/100 mm/hg, 160/110 mm/hg, and 158/9 mm/hg.  
Thus, there is clear evidence that hypertension currently 
exists, as defined by the pertinent VA regulations.  See id.  

However, it cannot be determined from the record whether his 
hypertension is related on a direct or, as the veteran 
asserts, on the basis of aggravation by his military service.  
The question of the etiology of any medical disorder is 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Moreover, although a VA general medical examination was 
conducted in March 2005, and fee-based examinations conducted 
in February 2005, June 2007, and October 2008, no opinion 
with respect to the relationship between the veteran's 
hypertension and his military service has been obtained.  See 
Barr, 21 Vet. App. at 312.  For these reasons, the issue of 
entitlement to service connection for hypertension must be 
remanded so that an opinion may be obtained.

With respect to the remaining issues being remanded, 
appellate adjudication may not proceed, as the record 
reflects an appeal has not been fully perfected.

An appeal to the Board consists of a timely notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal. 38 
C.F.R. §§ 20.200 (2008).  A notice of disagreement must (1) 
express disagreement with a specific determination of the RO; 
(2) be filed in writing; (3) be filed with the RO; (4) be 
filed within one year after the date of mailing of notice of 
the RO decision; and (5) be filed by the claimant or the 
claimant's authorized representative.  While special wording 
is not required, a notice of disagreement must be in terms 
that can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§§ 20.201, 20.300 (2008); see Gallegos v. Gober, 283 F.3d 
1309 (Fed. Cir. 2002).

A September 2004 rating decision granted an initial 20 
percent valuation for "arthritis of the bilateral knees, 
right shoulder, and right ankle," an initial 10 percent 
evaluation for tinnitus, and an initial evaluation of 10 
percent for sinusitis.  The veteran asserted in January 2005 
that higher evaluations were warranted, thus providing notice 
of his disagreement with the initial evaluations assigned by 
the September 2004 rating decision.  

Additionally, an October 2007 rating decision denied service 
connection for a neck disorder and for a bilateral hip 
disorder, declined to reopen the veteran's claim for service 
connection for a back disorder, and reduced the evaluation 
assigned for the veteran's sinusitis from 10 percent to 
noncompensable effective July 13, 2007.  The veteran asserted 
later in October 2007 that service connection should be 
granted for the neck disorder, bilateral hip disorder, and 
back disorder, and that the reduction of the evaluation for 
his sinusitis was in error.  Thus, he provided notice of his 
disagreement with the determinations made in the October 2007 
rating decision.  

The filing of a notice of disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  Review of the claims file reveals that VA has not 
yet issued a statement of the case as to the veteran's 
January 2005 or October 2007 notices of disagreement with 
respect to the issues discussed above, pursuant to 38 
U.S.C.A. § 1114(j) (West 2002).  Therefore, remand is 
required.  See Manlicon v. West, 12 Vet. App. 238 (1999).  
Moreover, a rating decision in October 2007 created separate 
evaluations for the veteran's degenerative changes of the 
right shoulder, left knee, right knee, and right ankle, 
effective February 22, 2007.  Although the veteran has not 
expressed disagreement with these evaluations, they are 
inextricably intertwined issues, and must also be remanded.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the issues of entitlement to service connection 
for a bilateral hip disorder, entitlement to service 
connection for a neck disorder, whether new and material 
evidence has been submitted to reopen the issue of 
entitlement to service connection for a back disorder, 
entitlement to an initial evaluation in excess of 20 percent 
for arthritis of the right knee, left knee, right shoulder, 
and right ankle, prior to February 22, 2007, entitlement to 
an evaluation in excess of 10 percent for a right knee 
disorder, beginning February 22, 2007, entitlement to an 
evaluation in excess of 10 percent for a left knee disorder, 
beginning February 22, 2007, entitlement to an evaluation in 
excess of 10 percent for a right ankle disorder, beginning 
February 22, 2007, entitlement to an evaluation in excess of 
20 percent for a right shoulder disorder, beginning February 
22, 2007, entitlement to an initial evaluation in excess of 
10 percent for tinnitus, entitlement to an initial evaluation 
in excess of 10 percent for sinusitis, prior to July 13, 
2007, and whether the reduction of the rating of the 
veteran's sinusitis from 10 percent to noncompensable, 
effective July 13, 2007, was proper, are remanded for the 
following actions:

1.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issues of "arthritis of 
the bilateral knees, right shoulder, 
and right ankle," an initial 10 percent 
evaluation for tinnitus, and an initial 
evaluation of 10 percent for sinusitis 
is necessary.  38 C.F.R. § 19.26 
(2008).  The veteran and his 
representative are reminded that to 
vest the Board with jurisdiction over 
this issue, a timely substantive appeal 
to the September 2004 rating decision 
denying these claims must be filed.  38 
C.F.R. § 20.202 (2008).  If the veteran 
perfects an appeal as to any of these 
issues, those issues should be returned 
to the Board for appellate review.

2.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issues of entitlement to 
service connection for a neck disorder, 
entitlement to service connection for a 
bilateral hip disorder, whether new and 
material evidence had been submitted to 
reopen the issue of entitlement to 
service connection for a back disorder, 
and whether the reduction of the rating 
of the veteran's sinusitis from 10 
percent to noncompensable, effective 
July 13, 2007, was proper, is 
necessary.  38 C.F.R. § 19.26.  The 
veteran and his representative are 
reminded that to vest the Board with 
jurisdiction over these issues, a 
timely substantive appeal to the 
October 2007 rating decision denying 
these claims must be filed.  38 C.F.R. 
§ 20.202.  If the veteran perfects an 
appeal as to any of these issues, those 
issues should be returned to the Board 
for appellate review.

3.  The veteran's claims file must be 
forwarded to an examiner with the 
appropriate level of expertise to 
provide an opinion as to the etiology 
of the veteran's hypertension.  The 
claims file and a copy of this Remand 
must be made available to and reviewed 
by the examiner.  Following a review of 
the service and postservice medical 
records, the VA examiner must state 
whether the currently diagnosed 
hypertension 1) is the direct result of 
the veteran's military service from 
September 1976 to September 1979, and 
from January 2003 to June 2004; 2) 
preexisted the veteran's second period 
of active duty, but was aggravated by 
that period of service; or 3) neither 
of these.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resorting to 
speculation, it must be so stated, and 
reason(s) why such an opinion would 
require resorting to speculation must 
be indicated.  The report prepared must 
be typed.

4.  Thereafter, and once any other 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the paragraph 
above is completed, the claim for 
entitlement to service connection for 
hypertension must be readjudicated.  If 
that issue remains denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative. After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


